Exhibit 10.2

AMENDED AND RESTATED NCR MANAGEMENT INCENTIVE PLAN

Effective February 22, 2011

PREAMBLE

This Amended and Restated NCR Management Incentive Plan (“Plan”), adopted
effective January 1, 2006, is hereby amended and restated as of February 22,
2011, by the Board of Directors of NCR Corporation (“Company”). The purpose of
the Plan is to advance the interests of the Company and its stockholders and
assist the Company in attracting and retaining executive officers by providing
incentives and financial rewards to such executive officers that are intended to
be deductible to the maximum extent possible as “performance-based compensation”
within the meaning of Section 162(m) of the Internal Revenue Code. This Plan is
subject to stockholder approval with respect to amounts that may become payable
under the Plan for fiscal year 2011 and thereafter and shall be null and void
and of no further effect if such stockholder approval is not obtained.

ARTICLE I

Definitions

 

1.1

Award means an award of incentive compensation pursuant to the Plan.

 

1.2

Code means the Internal Revenue Code of 1986, as amended.

 

1.3

Committee means the Compensation and Human Resource Committee of the Board of
Directors of the Company, or a subcommittee thereof consisting of members
appointed from time to time by the Board of Directors of the Company, and shall
comprise not less than such number of directors as shall be required to permit
the Plan to satisfy the requirements of Code Section 162(m). The Committee
administering the Plan shall be composed solely of “outside directors” within
the meaning of Code Section 162(m).

 

1.4

Company means NCR Corporation, a Maryland corporation.

 

1.5

Disability means a total and permanent disability that causes a Participant to
be eligible to receive long term disability benefits from the NCR Long Term
Disability Plan, or any similar plan or program sponsored by a subsidiary or
branch of the Company.

 

1.6

Executive Officers means Board-appointed officers of the Company who are
designated by the Board as “Section 16 officers.”

 

1.7

Participant means an Executive Officer who is selected by the Committee to
participate in the Plan.

 

1.8

Performance Period means the time period during which the achievement of the
performance goals is to be measured.

 

1



--------------------------------------------------------------------------------

1.9

Plan means this NCR Management Incentive Plan.

 

1.10

Retirement means termination of employment with the Company or an affiliated
company when a Participant is age 55 or older.

ARTICLE II

Eligibility and Participation

 

2.1

Eligibility and Participation. The Committee shall select Executive Officers of
the Company who are eligible to receive Awards under the Plan, and who shall be
Participants in the Plan during any Performance Period in which they may earn an
Award.

ARTICLE III

Terms of Awards

 

3.1

Calculation of Awards. The Award payable under the Plan for a Performance Period
is equal to 1.5% of “Non-Pension Operating Income” for the Chief Executive
Officer for the Performance Period and 0.75% of Non-Pension Operating Income for
each of the other Participants for the Performance Period.

“Non-Pension Operating Income” means the Company’s net revenue before pension
income and expenses, less product and service costs and marketing, selling,
general and administrative, research, and development expenses, as reported in
the Company’s income statement for the applicable Performance Period, after
accrual of any amounts for payment under the Plan for the Performance Period and
any other Company plan where its terms so provide, adjusted to eliminate the
effects of charges for restructurings, discontinued operations, extraordinary
items and other unusual or non-recurring items, and the cumulative effect of tax
or accounting changes, each as defined by generally accepted accounting
principles or identified in the Company’s financial statements, notes to the
financial statements or management’s discussion and analysis.

 

3.2

Discretionary Adjustment. The Committee may not increase the amount payable
under the Plan or with respect to an Award pursuant to Section 3.1, but retains
the discretionary authority to reduce the amount. The Committee may establish
factors to take into consideration in implementing its discretion, including,
but not limited to, corporate or business unit performance against budgeted
financial goals (e.g., operating income or revenue), achievement of
non-financial goals, economic and relative performance considerations and
assessments of individual performance.

 

3.3

Form of Payment. Each Award under the Plan shall be paid in cash or its
equivalent. The Committee in its discretion may determine that all or a portion
of an Award shall be paid in stock, restricted stock, stock options, or other
stock-based or stock denominated units,

 

2



--------------------------------------------------------------------------------

 

which shall be issued pursuant to the Company’s equity compensation plans in
existence at the time of the grant.

 

3.4

Timing of Payment. Payment of Awards will be made as soon as practicable
following determination of and certification of the Award, but in no event more
than two and a half months after the end of the calendar year with respect to
which such Award was earned, unless the Participant has, prior to the grant of
an Award, submitted an election to defer receipt of the Award in accordance with
a deferred compensation plan approved by the Committee.

 

3.5

Performance Period. Within 90 days after the commencement of each fiscal year
or, if earlier, by the expiration of 25% of a Performance Period, the Committee
will designate one or more Performance Periods, determine the Participants for
the Performance Periods and affirm the applicability of the Plan’s formula for
determining the Award for each Participant for the Performance Periods. The time
period during which the achievement of the performance goals is to be measured
shall be determined by the Committee, but may be no longer than five years and
no less than six months.

 

3.6

Certification. Following the close of each Performance Period and prior to
payment of any amount to any Participant under the Plan, the Committee will
certify in writing as to the attainment of the performance goals and the amount
of the Award.

ARTICLE IV

New Hires, Promotions and Terminations

 

4.1

New Participants During the Performance Period. If an individual is newly hired
or promoted during a calendar year into a position eligible for participation in
the Plan, he or she shall be eligible for an Award under the Plan for the
Performance Period, prorated for the portion of the Performance Period following
the date of eligibility for the Plan.

 

4.2

Retirement, Disability or Death. A Participant who terminates employment with
the Company during a Performance Period due to Retirement, Disability or death
shall be eligible to receive an Award prorated for the portion of the
Performance Period prior to termination of employment. Awards payable in the
event of death shall be paid to the Participant’s estate.

 

4.3

Termination of Employment. If a Participant terminates employment with the
Company for a reason other than Retirement, Disability or death, unless
otherwise determined by the Committee, no Award shall be payable with respect to
the Performance Period in which such termination occurs.

 

3



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

 

5.1

Withholding Taxes. The Company shall have the right to make payment of Awards
net of any applicable federal, state and local taxes required to be withheld, or
to require the Participant to pay such withholding taxes. If the Participant
fails to make such tax payments as required, the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to such Participant or to take such other action as may
be necessary to satisfy such withholding obligations.

 

5.2

Nontransferability. No Award may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, including assignment pursuant to a
domestic relations order, during the time in which the requirement of continued
employment or attainment of performance objectives has not been achieved. Each
Award shall be paid during the Participant’s lifetime only to the Participant,
or, if permissible under applicable law, to the Participant’s legal
representatives. No Award shall, prior to receipt thereof by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities, or
torts of the Participant.

 

5.3

Administration. The Committee shall administer the Plan, interpret the terms of
the Plan, amend and rescind rules relating to the Plan, and determine the rights
and obligations of Participants under the Plan. The Committee may delegate any
of its authority as it solely determines. In administering the Plan, the
Committee may at its option employ compensation consultants, accountants and
counsel and other persons to assist or render advice to the Committee, all at
the expense of the Company. All decisions of the Committee shall be final and
binding upon all parties including the Company, its stockholders, and the
Participants. The provisions of this Plan are intended to ensure that all Awards
granted hereunder qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C)
of the Code, and this Plan shall be interpreted and operated consistent with
that intention.

 

5.4

Severability. If any provisions of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision will be stricken as to such jurisdiction,
and the remainder of the Plan or Award shall remain in full force and effect.

 

5.5

No Fund Created. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and a Participant or any other person. To the extent that any person
acquires a right to receive

 

4



--------------------------------------------------------------------------------

 

payments from the Company pursuant to an Award, such right shall be no greater
than the right of any unsecured general creditor of the Company.

 

5.6

Employment at Will. Neither the adoption of the Plan, eligibility of any person
to participate, nor payment of an Award to a Participant shall be construed to
confer upon any person a right to be continued in the employ of the Company. The
Company expressly reserves the right to discharge any Participant whenever in
the sole discretion of the Company its interest may so require.

 

5.7

Amendment or Termination of the Plan. The Board of Directors of the Company
reserves the right to amend or terminate the Plan at any time with respect to
future Awards to Participants. Amendments to the Plan will require stockholder
approval to the extent required to comply with applicable law, including the
exemption under Code Section 162(m).

 

5.8

Non-Exclusivity of Plan. Neither the adoption of the Plan by the Board of
Directors nor the submission of the Plan to stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board of Directors or the Committee to adopt such other incentive arrangements
as either may deem desirable, including, without limitation, cash or
equity-based compensation arrangements, either tied to performance or otherwise.

 

5.9

Dispute Resolution. The Plan and any agreements hereunder shall be interpreted
in accordance with the laws of the State of Maryland and applicable federal law.
Any controversy or claim related in any way to the Plan shall be resolved by
binding arbitration on a de novo standard pursuant to this paragraph and the
then current rules of the American Arbitration Association. The arbitration
shall be held before an arbitrator who is an attorney or former judge or
magistrate knowledgeable of employment law. The arbitrator’s decision and award
shall be final and binding and may be entered in any court having jurisdiction
thereof. The arbitrator shall not have the power to award punitive or exemplary
damages. Issues of arbitrability shall be determined in accordance with the
federal substantive and procedural laws relating to arbitration; all other
aspects shall be interpreted in accordance with the laws of the State of Ohio.
Each party shall bear its own attorneys’ fees associated with the arbitration
and other costs and expenses of the arbitration shall be borne as provided by
the rules of the American Arbitration Association; provided, however, that if
the Participant is the prevailing party, the Company shall reimburse the
Participant for reasonable attorneys’ fees and expenses and arbitration expenses
incurred in connection with the dispute.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this     
day of             , 2011.

 

FOR NCR CORPORATION By  

 

  Andrea Ledford,   Senior Vice President,   Human Resources

 

6